                                                     Notice Recipients
District/Off: 0971−4                      User: mtartagli                       Date Created: 1/22/2020
Case: 20−40023                            Form ID: NDC                          Total: 10


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee/Oak        USTPRegion17.OA.ECF@usdoj.gov
tr          Martha G. Bronitsky          13trustee@oak13.com
aty         Jennifer C. Wong          bknotice@mccarthyholthus.com
                                                                                                                   TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Carmen Gesteen Crump          PO Box 7654          Kensington, CA 94707
cr          HSBC Bank USA, National Association as Trustee for Wells Fargo Asset Securities Corporation, Mortgage
            Asset−Backed Pass−Through Certificates Series 2007−AR6           c/o Jennifer C. Wong, Esq       McCarthy &
            Holthus, LLP       411 Ivy Street        San Diego, CA 92101
smg         Labor Commissioner          1515 Clay St.      Room 801         Oakland, CA 94612
smg         State Board of Equalization       Collection Dept.       P.O. Box 942879         Sacramento, CA 94279
smg         CA Employment Development Dept.            Bankruptcy Group MIC 92E           P.O. Box 826880       Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board         Special Procedures Bankruptcy Unit        P.O. Box 2952        Sacramento, CA
            95812−2952
15109403 Wells Fargo Bank            PO Box 14591         Des Moines IA 50306
                                                                                                                   TOTAL: 7




      Case: 20-40023            Doc# 14-1         Filed: 01/22/20        Entered: 01/22/20 13:45:50               Page 1 of
                                                              1
